188 Pa. Superior Ct. 447 (1959)
Pingor, Appellant,
v.
Pingor.
Superior Court of Pennsylvania.
Argued December 8, 1958.
March 18, 1959.
*448 Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
W.J. Krencewicz, for appellant.
Burke, Bowe, Dolbin & Heffner, for appellee, submitted a brief.
OPINION PER CURIAM, March 18, 1959:
In the disposition of this appeal we find ourselves in agreement with the lower court. The court well might have stressed other pertinent facts which support the conclusion that the husband here was not excluded from the marital home but that he separated from his wife voluntarily in 1951, as he had done on *449 at least two other occasions in 1947 and 1949. For example, from his insistence on a split-up of a joint bank account in 1946, it is a fair inference under the circumstances that he even then contemplated separating from his wife. The lower court however adequately disposed of the case. Accordingly the order dismissing the plaintiff's complaint is affirmed on the opinion of Judge CURRAN, reported in 16 Pa. D. & C. 2d 258.